Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 1 of 94 PageID: 47942




                                  Exhibit G
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 2 of 94 PageID: 47943
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 3 of 94 PageID: 47944
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 4 of 94 PageID: 47945
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 5 of 94 PageID: 47946
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 6 of 94 PageID: 47947
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 7 of 94 PageID: 47948
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 8 of 94 PageID: 47949
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 9 of 94 PageID: 47950
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 10 of 94 PageID:
                                  47951
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 11 of 94 PageID:
                                  47952
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 12 of 94 PageID:
                                  47953
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 13 of 94 PageID:
                                  47954
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 14 of 94 PageID:
                                  47955
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 15 of 94 PageID:
                                  47956
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 16 of 94 PageID:
                                  47957
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 17 of 94 PageID:
                                  47958
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 18 of 94 PageID:
                                  47959
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 19 of 94 PageID:
                                  47960
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 20 of 94 PageID:
                                  47961
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 21 of 94 PageID:
                                  47962
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 22 of 94 PageID:
                                  47963
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 23 of 94 PageID:
                                  47964
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 24 of 94 PageID:
                                  47965
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 25 of 94 PageID:
                                  47966
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 26 of 94 PageID:
                                  47967
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 27 of 94 PageID:
                                  47968
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 28 of 94 PageID:
                                  47969
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 29 of 94 PageID:
                                  47970
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 30 of 94 PageID:
                                  47971
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 31 of 94 PageID:
                                  47972
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 32 of 94 PageID:
                                  47973
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 33 of 94 PageID:
                                  47974
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 34 of 94 PageID:
                                  47975
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 35 of 94 PageID:
                                  47976
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 36 of 94 PageID:
                                  47977
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 37 of 94 PageID:
                                  47978
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 38 of 94 PageID:
                                  47979
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 39 of 94 PageID:
                                  47980
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 40 of 94 PageID:
                                  47981
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 41 of 94 PageID:
                                  47982
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 42 of 94 PageID:
                                  47983
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 43 of 94 PageID:
                                  47984
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 44 of 94 PageID:
                                  47985
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 45 of 94 PageID:
                                  47986
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 46 of 94 PageID:
                                  47987
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 47 of 94 PageID:
                                  47988
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 48 of 94 PageID:
                                  47989
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 49 of 94 PageID:
                                  47990
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 50 of 94 PageID:
                                  47991
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 51 of 94 PageID:
                                  47992
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 52 of 94 PageID:
                                  47993
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 53 of 94 PageID:
                                  47994
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 54 of 94 PageID:
                                  47995
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 55 of 94 PageID:
                                  47996
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 56 of 94 PageID:
                                  47997
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 57 of 94 PageID:
                                  47998
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 58 of 94 PageID:
                                  47999
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 59 of 94 PageID:
                                  48000
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 60 of 94 PageID:
                                  48001
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 61 of 94 PageID:
                                  48002
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 62 of 94 PageID:
                                  48003
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 63 of 94 PageID:
                                  48004
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 64 of 94 PageID:
                                  48005
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 65 of 94 PageID:
                                  48006
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 66 of 94 PageID:
                                  48007
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 67 of 94 PageID:
                                  48008
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 68 of 94 PageID:
                                  48009
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 69 of 94 PageID:
                                  48010
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 70 of 94 PageID:
                                  48011
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 71 of 94 PageID:
                                  48012
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 72 of 94 PageID:
                                  48013
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 73 of 94 PageID:
                                  48014
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 74 of 94 PageID:
                                  48015
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 75 of 94 PageID:
                                  48016
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 76 of 94 PageID:
                                  48017
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 77 of 94 PageID:
                                  48018
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 78 of 94 PageID:
                                  48019
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 79 of 94 PageID:
                                  48020
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 80 of 94 PageID:
                                  48021
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 81 of 94 PageID:
                                  48022
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 82 of 94 PageID:
                                  48023
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 83 of 94 PageID:
                                  48024
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 84 of 94 PageID:
                                  48025
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 85 of 94 PageID:
                                  48026
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 86 of 94 PageID:
                                  48027
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 87 of 94 PageID:
                                  48028
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 88 of 94 PageID:
                                  48029
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 89 of 94 PageID:
                                  48030
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 90 of 94 PageID:
                                  48031
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 91 of 94 PageID:
                                  48032
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 92 of 94 PageID:
                                  48033
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 93 of 94 PageID:
                                  48034
Case 2:11-cv-01754-BRM-AME Document 621-10 Filed 07/23/20 Page 94 of 94 PageID:
                                  48035
